DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 and 5-15 are pending in this application.               Claims 1, 5, 6, 9, 10, and 15 are presented as amended claims.
               Claims 2, 3, 7, 8, and 11-14 are presented as original claims.
               Claim 4 is cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lienkamp (DE 102005026874 A1) in view of Zou (DE 102015216689 A1). As regards the individual claims:
Regarding claim 1, Lienkamp teaches:
A method for modifying the driving dynamics of an electrically driven vehicle which has an axle with two half-shaft assembly wherein each half-shaft assembly comprises a half-shaft which is driven by an electric motor in order to drive a respective wheel (Lienkamp: ¶ 002; a method for driving a vehicle, in which at least one first wheel 

    PNG
    media_image1.png
    370
    426
    media_image1.png
    Greyscale

and the two half-shaft assemblies can be coupled selectively to one another in terms of drive by means of a torque transmission mechanism (Lienkamp: ¶ 008; a coupling between the electric motors can optionally be established, so that a total drive torque of the electric drive device resulting from the coupling of the electric motors , can be steered to one of the two drive wheels of the second wheel axle, while the respective other drive wheel of the second wheel axle can be decoupled from the electric drive device via the coupling device.) 
wherein the method comprises: monitoring at least one vehicle operating characteristic variable (Lienkamp: ¶ 019; the control unit uses sensors to record various relevant driving state data, for example steering angle, driving speed, acceleration, traction and rotational speed of individual wheels, determines a current driving state 
and at least partially engaging the torque transmission mechanism (Lienkamp: ¶ 016; depending on the driving state, a total drive torque of the electric drive device, which results from a coupling of the electric motors by means of a coupling device controllable via a control unit, is directed to one of the drive wheels of the second wheel axle, while at the same time the respective other drive wheel of the second wheel axle is decoupled from the electric drive device via the coupling device.)
as a function of the monitored at least one vehicle operating characteristic variable (Lienkamp: ¶ 019; the control unit uses sensors to record various relevant driving state data, for example steering angle, driving speed, acceleration, traction and rotational speed of individual wheels, determines a current driving state from the sensor data and, depending on the determined driving state, directs a one-sided one or a double-sided drive of the drive wheels of the wheel axle assigned to the electric drive device. A respective power output of the electric drive device can, as provided in a further preferred embodiment of the invention, be regulated by a corresponding energization of the electric motors.)
wherein the monitoring of the at least one vehicle operating characteristic variable comprises checking to determine whether a bend is traveled through, (Lienkamp: ¶ 028; [0028] The control unit 2 records various driving status data during driving, which are continuously sent to the control unit 2 via sensors. These can be, for 
However, Lienkamp does not explicitly teach:
wherein the torque transmission mechanism is engaged only if the travel through a bend is detected in the scope of the checking, and the rotational speed of the wheel on the inside of the bend corresponds at least essentially to the rotational speed of the wheel on the outside of the bend; however, Zou does teach:
wherein the torque transmission mechanism is engaged only if the travel through a bend is detected in the scope of the checking, and the rotational speed of the wheel on the inside of the bend corresponds at least essentially to the rotational speed of the wheel on the outside of the bend
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lienkamp with the teachings of Zou based on a motivation to reduce cost, improve handling, stability, and safety (Zou: ¶ 002).
Regarding claim 2: as detailed above, Lienkamp as modified by Zou teaches the invention as detailed with respect to claim 1. Lienkamp further teaches:
wherein the torque transmission mechanism is engaged (Lienkamp: ¶ 016; depending on the driving state, a total drive torque of the electric drive device, which results from a coupling of the electric motors by means of a coupling device controllable via a control unit, is directed to one of the drive wheels of the second wheel axle, while at the same time the respective other drive wheel of the second wheel axle is decoupled from the electric drive device via the coupling device.)
if the monitored at least one vehicle operating characteristic variable reaches an associated reference value (Zou: ¶ 027; As a result, both drive wheels 25 and 27 of the vehicle run synchronously. If the vehicle turns while driving, the speeds of the two drive wheels 25 and 27 should be asynchronous with one another. Otherwise one of the drive wheels of the vehicle would slip, so that the vehicle would be brought into a highly dangerous state. In this case, the control unit 31 therefore controls the clutch arrangement 29 in such a way that it runs in the sliding friction state and then even in the disengaged state. As a result, the first and second electric motors 3, 5 each drive a corresponding drive wheel 25, 27 in order to achieve active stability of the vehicle and thus to improve the safety of the vehicle.).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that Zou has the 
Regarding claim 3: as detailed above, Lienkamp as modified by Zou teaches the invention as detailed with respect to claim 1. Lienkamp further teaches:
wherein the torque generation of at least one of the two electric motors is changed compared to its torque generation before (Lienkamp: ¶ 019; the control unit uses sensors to record various relevant driving state data, for example steering angle, driving speed, acceleration, traction and rotational speed of individual wheels, determines a current driving state from the sensor data and, depending on the determined driving state, directs a one-sided one or a double-sided drive of the drive wheels of the wheel axle assigned to the electric drive device. A respective power output of the electric drive device can, as provided in a further preferred embodiment of the invention, be regulated by a corresponding energization of the electric motors.) 
if the monitored at least one vehicle operating characteristic variable reaches an associated reference value (Zou: ¶ 027; As a result, both drive wheels 25 and 27 of the vehicle run synchronously. If the vehicle turns while driving, the speeds of the two drive wheels 25 and 27 should be asynchronous with one another. Otherwise one of the drive wheels of the vehicle would slip, so that the vehicle would be brought into a highly dangerous state. In this case, the control unit 31 therefore controls the clutch arrangement 29 in such a way that it runs in the sliding friction state and then even in the disengaged state. As a result, the first and second electric motors 3, 5 each drive a 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that Zou has the teachings of “if the monitored at least one vehicle operating characteristic variable reaches an associated reference value” based on the logic that avoiding a dangerous vehicle state requires checking for asynchronous wheel spin, which requires monitoring the difference between left and right wheel spin and comparing it to the associated reference value of zero. 
Regarding claim 5: as detailed above, Lienkamp as modified by Zou teaches the invention as detailed with respect to claim 1. Zou further teaches:
wherein the torque generation of the electric motor assigned to the wheel on the inside of the bend is increased if after the engagement of the torque transmission mechanism it is detected that the torque generation requested by the electric motor assigned to the wheel on the outside of the bend reaches a reference value (Zou: ¶ 027; the clutch arrangement 29 runs in the operating states of engagement, sliding friction or separation. Normally, however, the clutch arrangement 29 is in engagement. In phases of approach and straight travel with acceleration, the control unit 31, as shown in FIG. 2, controls the clutch arrangement 29 in such a way that it runs in the engaged state. As a result, both drive wheels 25 and 27 of the vehicle run synchronously. If the vehicle turns while driving, the speeds of the two drive wheels 25 and 27 should be asynchronous with one another. Otherwise one of the drive wheels of the vehicle would slip, so that the vehicle would be brought into a highly dangerous state. In this case, the control unit 
Regarding claim 6: as detailed above, Lienkamp as modified by Zou teaches the invention as detailed with respect to claim 1. Zou further teaches:
wherein the monitoring of the at least one vehicle operating characteristic variable also comprises checking to determine whether the torque generation requested by the electric motor assigned to the wheel on the outside of the bend reaches a reference value. wherein the monitoring of the at least one vehicle operating characteristic variable also comprises checking to determine whether the torque generation requested by the electric motor assigned to the wheel on the outside of the bend reaches a reference value (Zou: ¶ 016; the operating state of the clutch arrangement and operating states and loads of the first and second electric motors are determined and controlled by the control unit, so that the vehicle drive train [has] advantageous handling)
and the torque transmission mechanism is not engaged until the rotational speed of the wheel on the inside of the bend corresponds at least to the rotational speed of the wheel on the outside of the bend owing to the increase in the torque generation of the electric motor assigned to the wheel on the inside of the bend (Zou: ¶ 027; the clutch arrangement 29 runs in the operating states of engagement, sliding friction or separation. Normally, however, the clutch arrangement 29 is in engagement. In phases of approach and straight travel with acceleration, the control unit 31, as shown in FIG. 2, controls the clutch arrangement 29 in such a way that it runs in the engaged state. As a result, both drive wheels 25 and 27 of the vehicle run synchronously. If the vehicle turns while driving, the speeds of the two drive wheels 25 
Regarding claim 7, as detailed above, Lienkamp as modified by Zou teaches the invention as detailed with respect to claim 6. Lienkamp further teaches:
wherein the torque generation which is requested by the electric motor assigned to the wheel on the outside of the bend is generated as a function of at least one vehicle speed, one steering angle and one state of yaw of the vehicle (Lienkamp: ¶ 028; control unit 2 records various driving status data during driving, which are continuously sent to the control unit 2 via sensors. These can be, for example, a steering angle, a longitudinal and a lateral acceleration of the vehicle 10 and a rotational speed or different rotational speeds of the drive wheels 12, 13, 15, 16. A driving state is determined from this, which may result in a control measure)
Regarding claim 14: as detailed above, Lienkamp as modified by Zou teaches the invention as detailed with respect to claim 1. Zou further teaches:
wherein the torque transmission mechanism is disengaged again as soon as the monitored at least one vehicle operating characteristic variable no longer satisfies at least one condition which is taken into account for engagement of the torque transmission mechanism (Zou: ¶ 024; vehicle drive train 1 further comprises a sensor (not shown) connected to the control unit 31 for detecting the driving state of the vehicle. From the signal output by the sensor, which represents the driving state of the vehicle, the control unit 31 determines and controls the operating states and loads of 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art is based on the logic that Zou: Figure 2 and “vehicle drive train 1 further comprises a sensor (not shown) connected to the control unit 31 for detecting the driving state of the vehicle. From the signal output by the sensor, which represents the driving state of the vehicle, the control unit 31 determines and controls the operating states and loads of the first and second electric motors 3, 5 as well as the operating state of the clutch arrangement 29 in order to ensure that the energy consumption is minimized while meeting the driver's request” is “when a vehicle exits acceleration mode, the clutch mechanism is disengaged is wherein the torque transmission mechanism is disengaged again as soon as the monitored at least one vehicle operating characteristic variable no longer satisfies at least one condition which is taken into account for engagement of the torque transmission mechanism” based on the logic that Figure 2 shows that when a vehicle exits acceleration mode, the clutch mechanism is disengaged.

    PNG
    media_image2.png
    413
    513
    media_image2.png
    Greyscale

Regarding claim 15: as detailed above, Lienkamp as modified by Zou teaches the invention as detailed with respect to claim 1. Lienkamp further teaches:
A drive device for a vehicle, which has an axle with two half-shaft assemblies wherein each half-shaft assembly comprises a half-shaft which is driven by an electric motor, for driving a respective wheel (Lienkamp: ¶ 001; a device for driving a vehicle, with a vehicle engine, which is assigned to at least one first wheel axle with a first pair of left and right drive wheels, and with an electric drive device, essentially consisting of two electric motors, which is at least one second wheel axle with a second pair of left and right drive wheels is assigned, in which the drive wheels of the second wheel axle, each via an electric motor, can be driven independently of one another.) (Lienkamp: Fig. 001) 
wherein the axle also has a torque transmission mechanism which is designed to selectively couple the two half-shaft assemblies to one another in terms of drive, and 
wherein the drive device also comprises a control device which is designed to control the torque transmission mechanism in accordance with the method according to claim 1 (Lienkamp: ¶ 016; depending on the driving state, a total drive torque of the electric drive device, which results from a coupling of the electric motors by means of a coupling device controllable via a control unit, is directed to one of the drive wheels of the second wheel axle, while at the same time the respective other drive wheel of the second wheel axle is decoupled from the electric drive device via the coupling device.)
Claim 8-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lienkamp in view of Zou in further view of Nogi et al. (US 20160207421 A1) (hereinafter Nogi).
Regarding claim 8: as detailed above, Lienkamp as modified by Zou teaches the invention as detailed with respect to claim 1. However, neither explicitly teach:
wherein the monitoring of the at least one vehicle operating characteristic variable comprises monitoring a thermal load for at least one of the two electric motors, but Nogi does teach:
wherein the monitoring of the at least one vehicle operating characteristic variable comprises monitoring a thermal load for at least one of the two electric motors. wherein the monitoring of the at least one vehicle operating characteristic variable comprises monitoring a thermal load for at least one of the two electric motors (Nogi: ¶ 
and the comparison of the thermal load of the one and/or of the other electric motor and/or the difference between the thermal loads of the two electric motors with a respective reference value for a thermal load, wherein in the event of the thermal load of the one and/or of the other electric motor and/or the difference between the thermal loads of the two electric motors exceeding a respective reference value for a thermal load, the torque transmission mechanism is engaged (Nogi: ¶ 083; The electromagnet controller 4 performs control so that a propulsion force generated by the electromagnet apparatus 2 in the direction of travel increases in response to increases in temperature. The rotary electric motor 1 can thus increase the propulsion force in the direction of travel up to a design temperature limit. In addition, the electromagnet apparatus 2 provides an assist to the propulsion force in the direction of travel for cases where a propulsion force from only the rotary electric motor 1 would exceed a heat rating. A necessary traction force can thus be maintained without exceeding the heat rating.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lienkamp with the teachings of Nogi based on a motivation to reduce the possibility of wheel slippage (Nogi ¶ 008).
Regarding claim 9, as detailed above, Lienkamp as modified by Zou and as further modified by Nogi teaches the invention as detailed with respect to claim 8. Zou further teaches:
wherein the monitoring of the at least one vehicle operating characteristic variable also comprises checking to determine whether the vehicle is at least travelling 
Regarding claim 11, as detailed above, Lienkamp as modified by Zou and as further modified by Nogi teaches the invention as detailed with respect to claim 8. Lienkamp further teaches:
wherein the monitoring of the at least one vehicle operating characteristic variable comprises checking to determine whether a bend is traveled through (Lienkamp: ¶ 028; control unit 2 records various driving status data during driving, which are continuously sent to the control unit 2 via sensors. These can be, for example, a steering angle, a longitudinal and a lateral acceleration of the vehicle 10 and a rotational speed or different rotational speeds of the drive wheels 12, 13, 15, 16. A driving state is determined from this, which may result in a control measure)
Zou further teaches:
and whether a load change from tractive mode to overrun mode is present wherein in the event of a positive test result the torque transmission mechanism is at least partially engaged (Zou: ¶ 031; the control unit 31 causes the first electric motor 3 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that “the control unit 31 causes the first electric motor 3 and the second electric motor 5 to run together in a known manner as a generator for braking the vehicle, so that energy is recovered from the braking process” is “and whether a load change from tractive mode to overrun mode is present wherein in the event of a positive test result the torque transmission mechanism is at least partially engaged” based on the logic that persons of ordinary skill in the art are aware that entering a braking state in a hybrid vehicle is commonly triggered by entering a freewheel state when the driver removes their foot from the accelerator.
Regarding claim 12, as detailed above, Lienkamp as modified by Zou and as further modified by Nogi teaches the invention as detailed with respect to claim 8. Lienkamp further teaches:
wherein the degree of engagement of the torque transmission mechanism is regulated in order to achieve a desired extent of yaw damping (Lienkamp: ¶ 028; control unit 2 records various driving status data during driving [including] a longitudinal and a lateral acceleration of the vehicle [from which a] driving state is determined from this, which may result in a control measure [such as] during an acceleration process in a right-hand bend, the two electric motors 7, 8 are connected in series by closing the corresponding clutches 5/6 and the clutch 4 is opened. As a result, only the drive wheel 16 is driven and there is a yaw moment to the right, which counteracts understeering. The same procedure is used in left-hand bends. . . . A more extensive fine adjustment of 
Regarding claim 13, as detailed above, Lienkamp as modified by Zou and as further modified by Nogi teaches the invention as detailed with respect to claim 11. Lienkamp further teaches:
wherein the torque generation of at least one of the two electric motors is regulated in order to achieve a desired extent of yaw damping (Lienkamp: ¶ 028; control unit 2 records various driving status data during driving [including] a longitudinal and a lateral acceleration of the vehicle [from which a] driving state is determined from this, which may result in a control measure [such as] during an acceleration process in a right-hand bend, the two electric motors 7, 8 are connected in series by closing the corresponding clutches 5/6 and the clutch 4 is opened. As a result, only the drive wheel 16 is driven and there is a yaw moment to the right, which counteracts understeering. The same procedure is used in left-hand bends. . . . A more extensive fine adjustment of the drive torque is possible via a power control, in particular via the energization of the electric motors 7, 8.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lienkamp in view of Zou in further view of Nogi in further view of Shibata et al. (US 20170097055 A1) (hereinafter Shibata).
Regarding claim 10, as detailed above, Lienkamp as modified by Zou and as further modified by Nogi teaches the invention as detailed with respect to claim 8. However, none explicitly teach:
wherein the monitoring a thermal load for at least one of the two electric motors comprises monitoring the thermal load for the two electric motors, wherein the reduction in the torque generation of the electric motor which is more heavily thermally loaded and/or the increase in the torque generation of the electric motor which is less 
wherein the monitoring a thermal load for at least one of the two electric motors comprises monitoring the thermal load for the two electric motors, wherein the reduction in the torque generation of the electric motor which is more heavily thermally loaded and/or the increase in the torque generation of the electric motor which is less heavily thermally loaded are/is regulated in such a way that both electric motors are thermally loaded to the same degree (Shibata: ¶ 069; control is executed to maintain the rotational speed of the negative differential rotation (that is, a lock off rotational speed) to the specified target value (step S7). This control is control to balance between reliable switching of the engagement mechanism 23 to the disengaged state and the other requests made for the vehicle [and ensuring] that there is no bad influence on the hybrid drive system in terms of electrical power balance, heat generation, the rotational speed, or the like).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lienkamp with the teachings of Shibata based on a motivation to reduce a potential delay to shifting a clutch mechanism without the potential for operational shock (Shibata: ¶ 009).
Response to Arguments
Applicant's remarks filed August 12, 2021 have been fully considered.
Applicant’s amendment in response to the objection to claim 15 is persuasive and the objection is withdrawn.
Applicant’s amendment in response to the 112(b) rejections of claims 4 and 15 is persuasive and the rejection is withdrawn. Applicant’s clarification in response to the 112(b) rejections of claim 10 and the use of the phrase “heavily loaded” is persuasive and the rejection is withdrawn. Applicant’s amendment in response to the 112(b) rejection of claim 10 for omitting essential elements is persuasive and the rejection is withdrawn.
Applicant’s arguments in response to the rejection of previous claim 4, currently amended claim 1, under 35 U.S.C. 103 have been fully considered but are not persuasive.
The Applicant argues that Zhou does not teach “checking to determine whether a bend is traveled through, wherein the torque transmission mechanism is engaged only if the travel through a bend is detected in the scope of the checking, and the rotational speed of the wheel on the inside of the bend corresponds at least essentially to the rotational speed of the wheel on the outside of the bend.” Applicant states that Zou operates each motor but does not do so in response to if the travel through a bend is detected and the rotational speed of the inside wheel corresponds to the speed of the outside wheel.
In response, Applicant’s specification defines engagement of the torque mechanism in Fig. 2b and ¶¶ 42 and 46, wherein when the system detects a bend and while wheels of the vehicle are still moving straight and moving at the same speed, the torque mechanism engages the inner wheel at 20% and the outside wheel at 100%.
In contrast, Zou recites in ¶ 27:
the clutch arrangement 29 runs in the operating states of engagement, sliding friction or separation… In phases of approach and straight travel with acceleration, the control unit 31, as shown in FIG. 2, controls the clutch arrangement 29 in such a way that it runs in the engaged state. As a result, both 
Similar to the claimed invention, Zou teaches that as the vehicle is driving straight, the vehicle wheels run synchronously, i.e. claimed “same rotational speed”, and as the vehicle makes a turn, the vehicle switches to the sliding friction state, i.e. the claimed “the torque transmission mechanism is engaged” wherein the sliding friction state varies the amount of torque provided to each wheel to prevent wheels from moving at the same speed to improve vehicle stability. The sliding friction state is only activated when the vehicle is driving in a straight direction and while the wheels are synchronous, i.e. same rotational speed and the vehicle making a turn. Therefore, Zou teaches “checking to determine whether a bend is traveled through, wherein the torque transmission mechanism is engaged only if the travel through a bend is detected in the scope of the checking, and the rotational speed of the wheel on the inside of the bend corresponds at least essentially to the rotational speed of the wheel on the outside of the bend” as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kochidomari et al. (US 9744843 B2) which teaches a utility vehicle configured so that either electric power or engine power can be optionally selected for driving the vehicle.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/C.P./Examiner, Art Unit 3663 


/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663